DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 13-14, and 16-20 of U.S. Patent No. 11,070,244. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10, 13-14, and 16-20 of U.S. Patent No. 11,070,244 encompassed all the claimed limitation of claims 2-13 of the instant invention.
Regarding claim 2, claims 2, 10, and 17 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of an input node to accept an input signal, the input node coupled to a first gate of a first MOSFET, a source of the first MOSFET being connected to a reference voltage; b) a plurality of additional MOSFETs, each with a corresponding gate connected in series with the first MOSFET to form a transistor stack, the first MOSFET being a bottom transistor of the transistor stack, the plurality of additional MOSFETs comprising a top transistor of the transistor stack, and c) a predominantly capacitive element connected directly between each gate of the plurality of additional MOSFETs and the reference voltage, wherein both RF and DC voltages are divided across the transistor stack, and wherein each additional MOSFET is associated to corresponding bias resistors coupled to the corresponding gates of the additional MOSFETs and to corresponding bias voltages.
Regarding claim 3, claims 3 and 18 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the additional MOSFETs are coupled to corresponding gate capacitors coupled to the gate of each additional MOSFET and to a ground reference, and RF voltage divided across each additional MOSFET of the transistor stack is determined by values of the corresponding gate capacitors.
Regarding claim 4, claims 4 and 19 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the RF and DC voltages divided across the additional MOSFETs of the transistor stack are controllable by the corresponding bias voltages and gate capacitors, respectively, and the RF and DC voltages divided across any one of the additional MOSFETs of the transistor stack are independently controllable.
Regarding claims 5 and 10, claims 5, 13, and 20 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the RF and DC voltages divided across each of the additional MOSFETs of the transistor stack are approximately equal.
Regarding claim 6, claim 6 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the RF and DC voltages divided across any one of the additional MOSFETs of the transistor stack have any selected value.
Regarding claim 7, claim 7 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the RF and DC voltages across any one of the additional MOSFETs are independently controllable by setting corresponding bias voltage and gate capacitance values.
Regarding claim 8, claim 8 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the first MOSFET and the additional MOSFETs are fabricated in a silicon layer of a silicon-on-insulator (SOI) substrate.
Regarding claim 9, claim 9 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of sources and drains of the first MOSFET and the additional MOSFETs extend through an entire thickness of the silicon layer and to an insulating layer of the SOI substrate.
Regarding claim 11, claim 14 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the RF and DC voltages are divided unequally across the first MOSFET and each additional MOSFET of the transistor stack.
Regarding claim 12, claim 16 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of an output filter section connected in series with a matching, coupling and filtering circuit and disposed between the matching, coupling and filtering circuit and an RF switch.
Regarding claim 13, claim 16 of U.S. Patent No. 11,070,244 encompassed the claimed limitation of the RF switch is configured to connect the output filter section to the external antenna when the RF switch is in a conducting state.

Specification
The amendment filed 09/28/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the matching, coupling and filtering circuit is on-chip”, “wherein the matching, coupling and filtering circuit is off-chip”, and “wherein the matching, coupling and filtering circuit is fabricated as a combination of both on-chip and off-chip elements’.
Applicant is required to cancel the new matter in the reply to this Office Action.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, new subject matter, “wherein the matching, coupling and filtering circuit is on-chip”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, new subject matter, “wherein the matching, coupling and filtering circuit is off-chip”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, new subject matter, “wherein the matching, coupling and filtering circuit is fabricated as a combination of both on-chip and off-chip elements”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior arts of record, in combination or individual, show or make it obvious a radio frequency (RF) circuit comprising an input node (see fig. 2, Input) to accept an input signal, the input node coupled to a first gate of a first MOSFET (see fig. 2, M1), a source of the first MOSFET being connected to a reference voltage (see fig. 2, Vdrive_REF); a plurality of additional MOSFETs (see fig. 2, M2…Mn), each with a corresponding gate connected in series with the first MOSFET to form a transistor stack, the first MOSFET being a bottom transistor of the transistor stack, the plurality of additional MOSFETs comprising a top transistor (see fig. 2, Mn) of the transistor stack; and a predominantly capacitive element (see fig. 2, CG2…CGn) connected directly between each gate of the plurality of additional MOSFETs and the reference voltage, wherein both RF and DC voltages are divided across the transistor stack, and wherein each additional MOSFET is associated to corresponding bias resistors (see fig. 2, RB2…RBn) coupled to the corresponding gates of the additional MOSFETs and to corresponding bias voltages (see fig. 2, VB2…VBn). Claims 3-13 are in condition for allowance for the same reasoning.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

July 28, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643